DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on August 12, 2021 has been entered.  Claim 1 has been amended.  As such, Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 12, 13, 15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0211802 to Keck et al. (“Keck”) in view of U.S. Patent Application Publication No. 2006/0014460 to Isele et al. (“Isele”).
With regard to Claims 1, 4, 5, 12, 13, and 19, Keck discloses a nonwoven web comprising a coform fibrous structure derived from filaments and a secondary material, wherein the nonwoven web is useful in cleaning applications, such as a wipe.  See, e.g., Abstract, entire document.  Keck discloses that the coform fibrous structure contains both the plurality of thermoplastic filaments and the secondary material, which can be absorbent wood pulp fibers.  See, e.g., Abstract, paragraph [0014], entire document.  Isele teaches that a layer of thermoplastic fibers, such as polypropylene or polyethylene fibers, paragraph [0028], can be provided such that the basis weight of the layer is less than 5 gsm.  Paragraph [0018].  Isele teaches that their absorbent structure can be used in absorbent care products and provide improved distribution of fluids.  Paragraph [0052].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the second layer disclosed by Keck with commonly used filament materials, such as polypropylene, and with a basis weight of less than 5 gsm because Isele teaches that use of such a thermoplastic fiber layer in an absorbent fibrous product can provide improved fluid distribution.  With regard to depositing the second filaments directly onto a surface of the first layer, Keck discloses that “an additional material may be supplied to the process of FIG. 3 or FIG. 4 after the formation of the coform material.  The additional layer may be laminated to the tufted coform of the present invention after the coform is formed.”  Paragraph [0128].  As such, Keck does not disclose that an intermediary material would be between the first and second layers, and as such, the person having ordinary skill in the art would readily understand the additional material of Keck is provided directly on the surface of the coform layer.  With regard to Claim 15, Isele teaches that the second layer can form an exterior surface.  Paragraph [0018].  With In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  Alternatively, while Keck teaches that the coform structure has adequate strength and integrity to be used without any post-treatments, paragraph [0099], Keck also teaches that the multiple layer product can be subjected to additional bonding such as pattern bonding, which would improve the strength of the laminate.  Paragraph [0132].  As such, the person having ordinary skill in the art would readily understand that tensile modulus is an adjustable feature that can be improved depending upon desired end use strength desire.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 20, Keck discloses that the fibrous structure can be used to make a wiping implement.  Paragraph [0020].

Claims 2, 3, 6-11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keck with Isele as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0279470 to Redd et al. (“Redd”) and U.S. Patent No. 6,028,018 to Amundson et al. (“Amundson”).
With regard to Claims 2 and 3, Keck does not disclose that a third layer different than the first layer is present, such that the first layer is present between the second and third layers.  Redd also discloses a tufted fibrous structure comprising at least two different layers by forming a first layer having a first composition and a second layer having a second composition different from the first composition.  See, e.g., Abstract, paragraphs [0011] to [0013] and [0060], entire document.  Redd discloses that the fibrous structure can be used in a sanitary tissue product or a wipe.  Paragraph [0032].  Redd teaches that a third layer can be present such that the first layer is positioned between the second and third layers, such that the tufts can extend through the third layer and be part of the surface of the nonwoven web.  Paragraph [0128] and Figure 3.  Amundson is also related to personal care articles, such as wipes.  See, e.g., Abstract, entire document.  Amundson teaches that multilayer wipes are provided with outer layers that are different from the inner layer to provide different physical properties compared to the inner layer.  Column 2, lines 1-10.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a third layer to the combination of Keck with Isele with a different construction compared to the first layer in order to provide improved wiping features for the outer layer compared to the inner layer such that the third layer provides another exterior surface, as shown to be known by Redd and .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keck in view of Isele as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0123963 to Chen et al. (“Chen”).
Keck does not specifically disclose the type of wood pulp fiber to be used.  Chen is also related to fibrous substrates for use in personal care articles, such as wipes.  See, e.g., Abstract, paragraph [0001], entire document.  Chen teaches that suitable pulp fibers for use in nonwoven webs include northern and southern softwood kraft pulp and eucalyptus pulp.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize northern or southern softwood kraft pulp or eucalyptus pulp as the pulp fiber disclosed in the combination of Keck with Isele, since Chen teaches that such fibers are suitable for use in personal care articles, such as wipes, and because it has been held to be within the general skill In re Leshin, 227 F.2d 197 (CCPA 1960).   

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Keck fails to teach a second layer of filaments that are deposited directly on a surface of its coform web.  The Examiner disagrees.  Keck discloses that “an additional material may be supplied to the process of FIG. 3 or FIG. 4 after the formation of the coform material.  The additional layer may be laminated to the tufted coform of the present invention after the coform is formed.”  Paragraph [0128].  Keck also discloses that this additional material can be provided in the form of a nonwoven web.  Paragraph [0129].  Given no disclosure that require anything be placed between the coform layer and the layer of additional material, such as a nonwoven fabric, the person having ordinary skill in the art would readily understand that the additional material of Keck is provided directly on the surface of the coform layer.  
Applicant argues that Isele, Redd, Amundson, and Chen fail to overcome the deficiencies of Keck.  However, it is the Office’s position that Keck is not deficient in the manner argued by the Applicant in the reply for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789